DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandborn (U.S. Patent No. 4,213,280).
Regarding Claim 1, Sandborn discloses a floating lid 22 (Figure 4) sized for an open-top water containment system, comprising: a first coated substrate 20 (Figure 4), comprising: a first part having a first thickness 30 (figure 3); a first elastomer coating the first part (column 2, lines 58-60); and a first planar portion (Figure 3); a second coated substrate 20 (figure 4) configured to be positioned adjacent to the first coated substrate (figure 4), the second coated substrate comprising: a second part having a second thickness 30 (figure 3; column 4, lines 52-53); a second elastomer coating the second part (column 2, lines 58-60); and a second planar portion (Figure 3); wherein the first and second planar portions are coplanar when the second substrate is positioned adjacent to the first coated substrate (figure 4) and perpendicular to each of the respective first and second thicknesses of the first and second parts (Figure 4); and a 
Regarding Claim 2, Sandborn discloses the first and second coated substrates are encapsulated by the first and second elastomer (column 2, lines 58-60), respectively, to provide first and second encapsulated substrates.
Regarding Claim 4, Sandborn discloses the first and second encapsulated Page 2Application No. 16/289,696Docket No.: AGPI/0010USReply to Office Action of June 25, 2020substrates are shaped so that the first seam is interlocking (figure 3).
Regarding Claim 6, Sandborn discloses the first and second substrates comprise first and second edges, respectively; and wherein the second edge interfits with the first edge to at least partially form the first seam (figure 3).
Regarding Claim 7, Sandborn discloses the first part and second part contain a foam material 30 (Figure 3).
Regarding Claim 12, Sandborn discloses the first thickness and the second thickness are each at least about 2 inches (column 4, lines 52-53; 6.25cm or 2.46 inches). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandborn (U.S. Patent No. 4,213,280).
Regarding Claims 3 and 16, Sandborn teaches all the limitations substantially as claimed except for the first and second coated substrates each have an R-Value, measured in accordance with ASTM C518, of about 2 0Fft2h/Btu to about 10 0Fft2h/Btu.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the above R-value since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 13, Sandborn discloses an open-top water containment system, comprising: a tank 23 (figure 4) comprising a bottom and sides defining an interior space (figure 4); Page 3Application No. 16/289,696Docket No.: AGPI/0010USReply to Office Action of June 25, 2020a volume of water having an upper surface contained within the tank 14 (Figure 2); a lid 22 (Figure 4) floating on the upper surface of the water, the lid comprising: a first coated substrate 20 (figure 4), comprising: a first part having a first thickness 30 (figure 3; column 4, lines 52-53); a first elastomer coating the first part (column 2, lines 58-60); and a first planar portion (figure 4); a second coated substrate 20 (figure 4) configured to be positioned adjacent to the first coated substrate (figure 3), the second coated substrate comprising: a second part having a second thickness 30 (figure 3; column 4, lines 52-53); a second elastomer coating the second part (column 2, lines 58-60); and a second planar portion (Figure 4); wherein the first and second planar portions are coplanar when the second substrate is positioned adjacent to the first coated substrate (Figure 4) and perpendicular to each of the respective first and second thicknesses of the first and second parts (figure 3); and a first seam formed between the 
Regarding Claim 14, Sandborn discloses the lid has a footprint having a total surface area from about 90% to about 99% of a total surface area of a footprint of the interior space of the tank (Figure 2).
Regarding Claim 15, Sandborn discloses the first and second coated substrates are encapsulated by the first and second elastomer, respectively, to provide first and second encapsulated substrates (column 2, lines 58-60).
Regarding Claim 20, Sandborn discloses an open-top water containment system, comprising: a tank 23 comprising a bottom and sides defining an interior space (Figure 2); a volume of water having an upper surface contained within the tank 14 (Figure 2); a lid 22 (Figure 4) floating on the upper surface of the water, the lid comprising: a first coated substrate 20 (Figure 4), comprising: a first part having a first thickness 30 (Figure 3; column 4, lines 52-53); a first elastomer coating the first part (column 2, lines 58-60); and a first planar portion (Figure 4); a second coated substrate 20 (Figure 4) configured to be positioned adjacent to the first coated substrate, the second coated .
Claims 5, 8-11, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandborn (U.S. Patent No. 4,213,280) in view of Whitener (U.S. Pub. No. 20150284924).
Regarding Claim 5, 8-11 and 17-19, Sandborn teaches all the limitations substantially as claimed except for the tank further comprises a strap connecting the first and second encapsulated substrates together; the foam material has a density of at 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        


/JAMES N SMALLEY/Examiner, Art Unit 3733